Citation Nr: 1232686	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left shoulder strain, to include left trapezius strain, and to include as secondary to service-connected status-post fractured cervical spine at C4.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 2003 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claim was subsequently transferred to the RO in Muskogee, Oklahoma.
 
This appeal was previously before the Board in January 2011, at which time it was remanded in order to afford the Veteran a VA examination and obtain an opinion regarding entitlement to service connection on a direct and secondary basis.  In February 2011 the Veteran was afforded a VA examination, and in January and March 2012 addendum opinions were obtained.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

The Veteran's left trapezius strain is caused by his service-connected status-post fractured cervical spine at C4.  


CONCLUSION OF LAW

The Veteran's left shoulder disability, to include left trapezius strain, is caused by service-connected status-post fractured cervical spine at C4, and service connection for this disability is thus warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Laws and Regulations

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

Applicable Facts

December 2002 enlistment examination shows that the Veteran did not report experiencing a painful shoulder, neck or back.  In August 2003, service treatment records show that the Veteran complained of neck pain radiating to his left shoulder.  In January 2004, the Veteran reported experiencing neck pain with increased stiffness in his shoulder.  There was tenderness to palpation to the left superior aspect of the left trapezius.  The Veteran was diagnosed as having cervical neck strain, extending to the left superior aspect of the trapezius.  Following a fall in February 2006, the Veteran reported experiencing left shoulder pain, there was tenderness to palpation of the anterior deltoid, and he was assessed as having a muscle contusion of his shoulder.  In February 2007, the Veteran reported experiencing intermittent pain beginning in his lower left neck and radiating down his left shoulder, also described as occurring at the posterior of the neck and through the muscles on the left scapula.  In a March 2007 neuroscience study the Veteran's left shoulder pain was described as occurring over the left upper trapezius muscles and radiating into the occiput and down into the top of the left shoulder.  Physical examination revealed tenderness to palpation over the left upper trapezius and levator scapulae muscles with referral of pain into the left shoulder with deep palpation, or Spurling's maneuvers performed on either side.  Examination revealed myofascial (trigger point) pain in the left shoulder. 

In an April 2007 neurology consultation, the Veteran described developing intermittent pain, described as a burning sensation, beginning in the left lower neck and going down his left shoulder during the past several months.  The Veteran indicated that his pain was worse when standing in formation and when wearing his helmet, Kevlar, and pack.  It was noted that his back and shoulder were slightly tender to palpation over the left trapezius near the medial border of his scapula, and assessment included C4-5 radicular pain, intermittent.  Further, the Veteran was not recommended for retention in the United States Marine Corps, because the neurologist believed this could further aggravate his underlying medical conditions.  In June 2007, the Veteran marked the box for a history of painful shoulder, elbow or wrist, and shoulder pain was noted on the Veteran's July 2007 chronological record of medical care.  In July 2007, the Veteran also indicated his neck and shoulder pain were worse.  The doctor noted that the Veteran described persistent left shoulder pain since 2003.

The Veteran was afforded an August 2007 VA examination, wherein he reported that he experienced pain that radiated down the left shoulder, and numbness and tingling in his left shoulder.  He reported that he experienced heat in his left shoulder, without weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  He indicated that he experienced a sharp, burning pain rated as an 8 on a scale to 10, that occurred spontaneously, intermittently, 3 to 4 times a day lasting for 1 to 2 hours.  The joints around the left shoulder were normal radiographically, with no fractures identified, no dislocation evident, and a normal in appearance acromioclavicular joint.  Examination revealed no evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, or subluxation.  Range of motion testing was within normal limits with flexion and abduction to 180 degrees, and external and internal rotation to 90 degrees.  There was no additional limitation from pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  There was no evidence of deformity or instability, or significant functional limitations, and there was intact range of motion without weakness.  Examination also revealed status-post fractured cervical spine at C4, with residual limited range of motion, spasm and radiating pain to the left shoulder.  

In November 2007, service connection was granted for status-post fractured cervical spine at C4; however, his claim for left shoulder strain was denied. 

In his November 2008 Notice of Disagreement, the Veteran asserted that he experienced a constant burning sensation in his left shoulder that was not present prior to breaking his neck in service.  He emphasized that in 2007 he was denied for retention, and in 2008 he was found unfit for involuntary recall due to his medical conditions.  In May 2009, the Veteran asserted that his left shoulder disability was secondary to his service-connected cervical spine disability.

Following a January 2011 remand, the Veteran was afforded another VA examination in February 2011.  The Veteran reported that he had injured his neck in service, and also developed pain in the left trapezius muscle, which was typically caused by prolonged sitting or wearing a helmet or pack.  The Veteran indicated that the pain was usually located on a spot on the trapezius muscle near the medial border of the scapula, and typically lasted for 10 minutes, but was alleviated with position changes or anti-inflammatories.  The Veteran denied experiencing pain, weakness, stiffness, locking, fatigability, lack of endurance, instability or giving way of his left shoulder.  He reported no dislocations or recurrent subluxations of the left shoulder, and no signs of inflammation of the trapezius muscle, such as heat, swelling, redness, tenderness, or drainage.  The Veteran reported no flare-ups or periods of incapacitation of the left shoulder.  The Veteran reported that he was unable to do any military mission area trainings due to pain in the left trapezius muscles, and that training typically aggravated such pain.  The Veteran indicated that he had not had periods of incapacitation due to his shoulder, and that it did not limit his activities of daily living or employability.  

On examination, the left shoulder had normal configuration.  There was no joint deformity, deviation or muscle atrophy.  There was, however, tenderness.  The left shoulder was negative for laxity.  Range of motion testing revealed flexion to 90 degrees, abduction to 180 degrees, and external rotation to 90 degrees, with no changes with repetition, secondary to pain, fatigue, weakness, or lack of endurance.  Left shoulder strength was 5 of 5.  There was tenderness to palpation on the left trapezius muscle near the medial border of the scapula.  No redness, swelling, or drainage was noted.  There was no radiating pain.  Sensory was intact in the left upper extremity and the left trapezius muscle.  X-ray of the left shoulder demonstrated no evidence of a fracture or dislocation.  There were no significant degenerative disease changes, and impression was of an unremarkable left shoulder series.  Diagnosis was of intermittent strain in the left trapezius muscle; however, there were no findings for a left shoulder disability.  The examiner reviewed the Veteran's claims folder, and observed that he had been treated for a cervical spine condition in service.  On review of X-ray finding s of a normal left shoulder with no evidence of fracture, dislocation or degenerative changes, it was determined that there were no findings for a left shoulder condition.  The Veteran had, however, reported intermittent pain in the left trapezius muscles, and based on the evidence discussed, the examiner opined that it was as likely as not that the intermittent left trapezius strain was secondary to the service-connected cervical spine disability.  

According to an addendum request, in January 2012 the examiner indicated that the Veteran denied any shoulder condition, and there was no change in the assessment since the previous rating examination.  The examiner emphasized that a goniometer had been used for range of motion testing.  

In March 2012 another VA examination addendum was provided.  The examiner again indicated that it was as likely as not that the intermittent left trapezius strain was secondary to service-connected cervical spine disability.  She opined that the claims folder review showed that the Veteran was treated for a cervical spine condition during service, and that the Veteran had reported neck pain radiating to his left shoulder in 2003, and had tenderness to palpation over his left trapezius near the medial border of the scapula during service.  The Veteran had reported intermittent neck pain extending down his left shoulder during neurology examination in 2007.  The examination had shown the shoulder was tender to palpation over the left trapezius near the medial border of the scapula, and the assessment showed C4-5 radicular pain, intermittent.  The Veteran had denied a left shoulder condition secondary to the cervical spine disability during the rating examination.  Further the examination had revealed normal range of motion of the left shoulder, and X-ray had shown a normal left shoulder without evidence of fracture, dislocation or degenerative changes.  The Veteran had, however, reported intermittent pain in the left trapezius, and there was tenderness to palpation in the left trapezius muscle, which the examiner opined was consistent with symptoms during service, such that it was as likely as not that intermittent left trapezius strain was secondary to service-connected cervical spine disability.  

In June 2012 the Veteran's representative asserted that the left trapezius strain was part of the left shoulder condition related to the cervical spine, such that service connection should be granted.  

Legal Analysis

In reaching the conclusion that the most persuasive evidence supports the claim of service connection for a left shoulder condition, to include left trapezius strain as secondary to status-post fractured cervical spine at C4, the Board accords particular probative value to the February 2011 VA examiner's report, with March 2012 addendum finding that it was as likely as not that the Veteran's left trapezius muscle strain symptoms were secondary to his service-connected cervical spine disability.  That opinion was arrived at after a thorough and comprehensive review of the claims folder containing service and post-service medical records; the Veteran's actual medical history; and current examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  The examiner's opinion was well-reasoned because it was supported by adequate rationale discussing the symptomatology for left trapezius strain experienced in service.  Thus, the Board finds the VA examiner's report and opinion to be the more persuasive and thorough expert medical observations and opinion, and notes that this supports the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

In reaching this conclusion, the Board has also considered the August 2007 VA examination.  The Board finds the negative opinion regarding a left shoulder disability is less thorough where it failed to address the Veteran's symptomatology as explained and documented, which included the left trapezius muscle. 

Consequently, the Board finds there is an equipoise of the evidence such that the Board will grant service connection for a left shoulder disability, to include trapezius strain as secondary to his status-post fractured cervical spine at C4.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for a left shoulder disability, to include trapezius strain is granted, subjects to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


